9/30/2020                                                        Missouri Western Civil Cover Sheet

  JS 44 (Rev 09/10)


                                         UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF MISSOURI
                                                         CIVIL COVER SHEET
  This automated JS-44 conforms generally to the manual JS-44 approved by the Judicial Conference of the United States in September
  1974. The data is required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. The information contained
  herein neither replaces nor supplements the filing and service of pleadings or other papers as required by law. This form is authorized for
  use only in the Western District of Missouri.

  The completed cover sheet must be saved as a pdf document and filed as an attachment to the Complaint
  or Notice of Removal.

  Plaintiff(s):                                                            Defendant(s):
  First Listed Plaintiff:                                                  First Listed Defendant:
  KC Tenants ;                                                             David M. Bryn ;
  County of Residence: Jackson County                                      County of Residence: Jackson County

                                                                           Additional Defendants(s):
                                                                           Mary A. Marquez ;


  County Where Claim For Relief Arose: Jackson County

  Plaintiff's Attorney(s):                                                 Defendant's Attorney(s):
  ANTHONY E ROTHERT ( KC Tenants)

  906 Olive Street, Suite 1130
  St. Louis, Illinois 63101
  Phone: 3146693420
  Fax:
  Email: AROTHERT@ACLU-MO.ORG



  Basis of Jurisdiction: 3. Federal Question (U.S. not a party)

  Citizenship of Principal Parties (Diversity Cases Only)
       Plaintiff: N/A
       Defendant: N/A


  Origin: 1. Original Proceeding

  Nature of Suit: 440 All Other Civil Rights
  Cause of Action: 28 U.S.C. § 1331 - challenge to administrative order establishing procedure for eviction
  actions in conflict with CDC order granting temporary immunity from such actions
  Requested in Complaint
       Class Action: Not filed as a Class Action
       Monetary Demand (in Thousands): 0
       Jury Demand: No
                        Case 4:20-cv-00784-HFS Document 1-1 Filed 09/30/20 Page 1 of 2
                                                                                                                                                 1/2
9/30/2020                                                                         Missouri Western Civil Cover Sheet

       Related Cases: Is NOT a refiling of a previously dismissed action



  Signature: /s/ Anthony E. Rothert

  Date: 9/30/2020
            If any of this information is incorrect, please close this window and go back to the Civil Cover Sheet Input form to make the correction and generate the updated
            JS44. Once corrected, print this form, sign and date it, and submit it with your new civil action.




                             Case 4:20-cv-00784-HFS Document 1-1 Filed 09/30/20 Page 2 of 2
                                                                                                                                                                                2/2
